TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 23, 2015



                                     NO. 03-11-00680-CV


                    Appellant, Paul DeNucci, Individually, and in his
               Derivative Capacity on behalf of eStrategy Solutions, Inc.//
        Cross-Appellants, John Matthews, Steve Matt and eStrategy Solutions, Inc.

                                                v.

            Appellees, John Matthews, Steve Matt and eStrategy Solutions, Inc.//
                   Cross-Appellee, Paul DeNucci, Individually, and in his
                 Derivative Capacity on behalf of eStrategy Solutions, Inc.




           APPEAL FROM 200TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
           AFFIRMED IN PART; REVERSED AND REMANDED IN PART –
                        OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on August 1, 2011. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the court’s judgment except as to the $39,783 in interest charges awarded to eStrategy

Solutions, Inc. as damages for John Matthews’ breach of fiduciary duty. Concluding there is

some evidence of damages but insufficient evidence to support the full amount awarded, the

Court reverses that portion of the trial court’s judgment and remands the case to the trial court

for further proceedings consistent with the Court’s opinion. In all other respects the judgment of
the trial court is affirmed. Each party shall pay the costs of appeal incurred by that party, both in

this Court and the court below.